
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 78
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Ms. Edwards (for
			 herself and Mr. Conyers) introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to clarify the authority of Congress and the States to
		  regulate the expenditure of funds for political activity by
		  corporations.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.Nothing in this Constitution shall prohibit
				Congress and the States from imposing content-neutral regulations and
				restrictions on the expenditure of funds for political activity by any
				corporation, limited liability company, or other corporate entity, including
				but not limited to contributions in support of, or in opposition to, a
				candidate for public office.
					2.Nothing contained in this Article shall be
				construed to abridge the freedom of the
				press.
					.
		
